IN THE COURT OF APPEALS OF TENNESSEE
                                                                              FILED
                                    AT KNOXVILLE                            January 28, 1999

                                                                           Cecil Crowson, Jr.
                                                                           Appellate C ourt
                                                                               Clerk

RHONDA G. GOLEY,                            ) C/A NO. 03A01-9809-CV-00293
                                            )
       Plaintiff-A ppellant,                ) KNOX CIRCU IT
                                            )
v.                                          )
                                            )
AND REW J. B ROYL ES, II,                   )
                                            )
       Defendant-Appellee.                  )


                                        ORDER




              This cause was regularly heard and considered by the court. IT IS NOW

ORD ERE D that th e judgm ent of th e Trial C ourt is re versed , and the cause r eman ded.

The costs of appea l are adjudg ed to appe llee, for wh ich execu tion may issue if

nece ssary.




                                            PER CURIUM